United States Court of Appeals
                        For the First Circuit

No. 13-1085

              IN RE: GENZYME CORP. SECURITIES LITIGATION,


      DEKA INTERNATIONAL S.A. LUXEMBOURG; CITY OF EDINBURGH
    COUNCIL AS ADMINISTERING AUTHORITY OF THE LOTHIAN PENSION
            FUND; GOVERNMENT OF GUAM RETIREMENT FUND,

                        Plaintiffs, Appellants,

       VIVIAN OH, individually and on behalf of all other
    similarly situated; JON RAHN, individually and on behalf
                of all others similarly situated;
                 GENZYME INSTITUTIONAL INVESTORS,

                              Plaintiffs,

                                  v.

     GENZYME CORPORATION; HENRI A. TERMEER; DAVID P. MEEKER;
       MICHAEL S. WYZGA; ALLISON LAWTON; MARK R. BAMFORTH;
                       GEOFFREY MCDONOUGH,

                        Defendants, Appellees.



                             ERRATA SHEET


     The opinion of this Court issued on June 5, 2014, is amended
as follows:

     On page 20, line 20: replace "defendants's             allegedly
misleading" with "defendants' allegedly misleading"

     On page 23, line 10: replace "defendants earlier positive"
with "defendants' earlier positive"

     On page 23, line 16: replace "plaintiffs'          would    have
preferred" with "plaintiffs would have preferred"
     On page 25, line 16: replace "Geel and Allston facility" with
"Geel and Allston facilities"

     On page 29, line 13: replace "Plaintiffs' also assert" with
"Plaintiffs also assert"

     On page 33, line 15: replace "post judgment" with "post-
judgment"

     On page 36, line 18: replace "abuse it's discretion" with
"abuse its discretion"




                               -2-